Citation Nr: 1410683	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), status post myocardial infarction, to include as a result of in-service exposure to herbicides. 

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

In November 2012, the Board remanded this case for additional development and readjudication.  After completing the additional development, the Appeals Management Center (AMC) in Washington, D.C. continued to deny the claims (as reflected in a July 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran served during the Vietnam era, but his service did not include duty in or visitation to the Republic of Vietnam, or in an area where he may otherwise have been exposed to herbicides in service, and he is not entitled to a presumption of herbicide (Agent Orange) exposure, nor is there probative evidence of such exposure.

2.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's CAD status post myocardial infarction first manifested more than a year after his retirement from service and is not otherwise shown to be associated with service, or to any aspect thereof.

3.  The preponderance of the competent medical and other evidence of record reflects that there are no blood pressure readings that met VA criteria for a diagnosis of hypertension during service or within one year of the Veteran's retirement from service, and there is no such evidence linking hypertension to service or service-connected disability.


CONCLUSIONS OF LAW

1.  CAD status post myocardial infarction was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated including due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2008 of VA's duty to assist him in substantiating his direct service connection claims, and the effect of this duty upon these issues.  Also, a January 2013 letter informed him of the secondary service connection aspect of his appeal.  Both letters notified him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  [The timing defect of the January 2013 correspondence was cured by the agency or original jurisdiction's subsequent readjudication of the appeal and issuance of a supplemental statement of the case in July 2013.]  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements, representative argument, and has provided testimony at the August 2012 hearing.  Moreover, the Veteran has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  

There has been substantial compliance with the Board's November 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Outstanding VA treatment records, available through the Compensation and Pension Records Interchange (CAPRI), have been uploaded to the Veteran's Virtual (electronic) VA folder.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AMC/RO obtained VA medical opinions in May 2013 to assist in determining whether the Veteran's current CAD and hypertension are attributable to military service or service-connected disability.  The Board finds the opinions are thorough and adequate upon which to base a decision as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the Board's remand, the AMC/RO also asked the Veteran to provide evidence that he physically served in Vietnam or in its inland waterways between January 9, 1962, and May 7, 1975, or otherwise served in an area where he may have been exposed to herbicides in service.  See VA correspondence dated January 17, 1993.  However, the Veteran did not respond with the information requested by the RO, and as a result VA's attempt to obtain this information has been hindered.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with his claim, he must cooperate with VA's efforts to assist him).  In light of the Veteran's failure to provide the requested information, the Board finds that the VA has met its duty to assist.  VA does not have a further duty to obtain records, and there has been substantial compliance with the Board's remand.

Discussion of the Veteran's August 2012 Travel Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues of entitlement to service connection for CAD and hypertension were identified, and information was elicited from the Veteran concerning the etiology and onset of these disorders.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran is seeking service connection for hypertension and CAD, which he directly links to the stressful jobs that he was assigned during his military service.  He has indicated that he began to experience symptoms including elevated blood pressure during his active service which occurred from 1968 to 1992.  He reports that he suffered a myocardial infarction in October 1993 and has, since that time, had a total of nine stents implanted.  While he was not diagnosed as suffering from chronic disorders while in the service, the Veteran believes that the manifestations he experienced during service were the precursor of disabilities that later fully developed (CAD and hypertension).  As such, he believes that service connection should be granted.

The Veteran also suggests that his hypertension may be secondary to his CAD, if not found to be directly related to service.  He also notes being placed on medication to treat his high blood pressure shortly after his first heart attack.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as cardiovascular-renal disease and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular-renal disease and hypertension are both qualifying chronic diseases under 38 C.F.R. § 3.309(a).  

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Although the Veteran has not directly contended that his CAD is related to an alleged history of exposure to herbicide agents.  The Board notes that service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Ischemic heart disease, including atherosclerotic cardiovascular disease, such as CAD, are such diseases.  38 C.F.R. § 3.309(e).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

As noted above, the Veteran has not alleged service in Vietnam, but rather contends that his CAD resulted from extreme stress related to his military duties.  Moreover, his DD Form 214 shows that he served on active duty from July 1968 to July 1992, with 5 years and 12 days of foreign service, but only indicates service in support of Operation Desert Shield/Desert Storm.  His service treatment records show service in the Philippines.  In addition, his service personnel records do not confirm service in the country of Vietnam, and he has not submitted any evidence or provided any details regarding the nature of his foreign service as requested.  
In this case, there is no documentation that the Veteran was ever present in Vietnam or of other direct proof of exposure.  So, while he has been diagnosed with a disease listed at § 3.309(e) (coronary artery disease), he is not entitled to the presumption that it was incurred in or aggravated by service on the basis of exposure to an herbicide agent during service in the Republic of Vietnam.

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran's service treatment records contain a notation of suspected high blood pressure in early February 1975, as well as a number of blood pressure readings documenting a diastolic pressure of 90 mm or more.  A 3-day blood pressure check two weeks later showed readings of 138/90, 138/92, 124/84, 138/86, and 138/80.  The clinical impression was no significant hypertension.  The remaining records show no evidence of additional follow-up evaluation or clinical findings, which would provide a basis for a diagnosis of hypertension.  

Subsequent service treatment records show that in April 1990 the Veteran was evaluated for complaints of chest pain with radiating pain down the left arm.  The results of an ECG (electrocardiogram) at that time were normal with normal sinus rhythm and no acute findings.  It seems, the treating physician hypothesized that the Veteran's symptoms were the product of a gastrointestinal (hiatal hernia), not a cardiac, condition.  At his retirement physical in September 1991, there were no clinical findings related to cardiovascular disease or hypertension.  The Veteran's heart, lungs, and chest were noted to be normal.  In the accompanying Report of Medical History, the Veteran affirmatively denied current or past problems with high blood pressure chest pain/pressure, heart palpitations, or heart trouble. 

There is also no evidence of coronary artery disease or hypertension having manifested to a compensable degree within one year of separation from his period of active service.  The earliest medical evidence of pertinent treatment is found in October 1993, more than a year after the Veteran's retirement from service, when he suffered an acute inferoposterior myocardial infarction and underwent a cardiac catheterization.  At that time, the Veteran had no history of hypertension, diabetes, or past cardiac history.  He had no history of exertional dyspnea or chest pain.  His blood pressure was 118/67.  His risk factors for atherosclerosis included smoking 1/2-3 packs per day for 30 years and elevated cholesterol.   See Operation Report from William Beaumont Army Medical Center dated October 12, 1993.  These records also show that the earliest medical evidence of a diagnosis of hypertension appears to be in 1996.  See Health Record from William Beaumont Army Medical Center dated December 21, 1996. 

In May 2013, the Veteran underwent a VA examination for the specific purpose of obtaining an opinion as to determine the probable etiology his hypertension and CAD.  The examiner interviewed the Veteran, reviewed the claims file in its entirety, took a detailed history of symptoms, and reviewed the Veteran's medical history since service.  The Veteran's smoking history, in-service blood pressure readings, account s of extreme stress as a result of his military duties working an administrative job, as well as his current medical problems were summarized in the report.  Following an examination and interview of the Veteran, the examiner concluded that the Veteran's hypertension and CAD were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

The examiner noted that treatment records revealed the Veteran had been seen clinically for various complaints and was evaluated and treated for numerous different maladies, but no documentation was found that he complained of stress problems and/or had stress symptoms that were treated throughout the years while in service and after discharge.  Recent treatment records failed to reveal that while in service, or within a year after discharge, the Veteran had been involved, or participated in an emotional assault or witnessed any intense-stressor-incident i.e., combat, loss of loved one etc. that may have triggered a surge of stress hormones.  Citing several medical resources, the examiner noted that the risk factors for heart attack are the same as those for coronary artery disease (heart disease) and concluded that the most likely etiology of the Veteran's coronary artery disease is multifactorial, including age, gender, and lifestyle factors, such as smoking.  
With regard to hypertension, the examiner noted the Veteran had been treated for isolated elevated blood pressure, but no documentation was found that he was diagnosed as having hypertension in service.  The examiner referred to an isolated blood pressure reading of 150/100 in April 1989, but noted that consecutive blood pressure measurements did not meet the requirements to diagnose hypertension.  In addition, treatment records revealed that the Veteran had been seen clinically for various complaints and was elevated and treated for numerous different maladies, but no documentation was found that he complained of problems with stress or had stress symptoms that were treated throughout the years while in service and after discharge.  Citing to medical resources, the examiner opined that stress alone is not likely to lead to chronic hypertension.  The examiner also noted that the Veteran had no incapacitating episodes secondary to hypertension or complication of renal involvement, and therefore, his hypertension was less likely than not aggravated by his coronary artery disease or myocardial infarction.  

A.  Heart Disorder

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of coronary artery disease, the Board notes that service treatment records fail to reveal any symptomatology suggestive of heart disease.  There is also no evidence that CAD, first documented in October 1993, more than a year after service, was manifested prior to that date so it is not possible to grant service connection on the basis of the manifestation of a chronic disability (e.g., cardiovascular disease) within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no medical evidence linking this disorder to the Veteran's military service, and he has not submitted any medical opinion that relates his CAD to his service/events therein.  See Hickson v. West, 12 Vet. App. 247.  As a result, the Board finds that service connection for CAD status post myocardial infarction is not warranted.

B.  Hypertension 

Based on the foregoing, the Board is also unable to attribute the Veteran's hypertension to his military service.  For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, DC 7101, Note 1.  With this in mind, service treatment records fail to reveal any evidence of elevated blood pressure readings sufficiently high to require treatment, or to result in a diagnosis of hypertension.  The fact that the Veteran may have had elevated blood pressure readings during service is acknowledged.  However, there is no evidence of blood pressure readings meeting the definition of hypertension based upon 2 or more readings on at least 3 different days.  

There is also no evidence that hypertension, first documented in 1996, several years after service, was manifested prior to that date.  Because the earliest recorded medical history places the presence of an official diagnosis of hypertension several years after service separation in 1996, it is impossible to grant service connection on the basis of the manifestation of a chronic disability (e.g., hypertension) within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no medical evidence linking this disorder to the Veteran's military service, and he has not submitted any medical opinion that relates his hypertension to his service/events therein.  See Hickson supra.  As a result, the Board finds that service connection for hypertension is not warranted.

To the extent the Veteran claims service connection for hypertension on a secondary basis, the Board notes that he has essentially centered this claim on establishing service connection for CAD status post myocardial infarction.  However, service connection for heart disease has been denied, and there is therefore no predicate disability upon which secondary service connection may be granted.  Thus, this argument does not provide a basis for a grant of service connection.  38 C.F.R. § 3.310; Allen, supra.  

There is no legal basis to grant service connection for hypertension on a secondary basis.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

C.  Conclusions

In reaching these conclusions, the Board has considered continuity of symptomatology, and in so doing, has not overlooked the Veteran's contentions, his statements to healthcare providers, his written statements regarding his conditions or his hearing testimony.  His primary assertion is that his current CAD and hypertension had their onset in service.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file-including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had extreme stress during service).  In addition, based on the evidence submitted in support of his claims, the Board finds the Veteran to be credible with respect to his assertions.  However, his contentions as to the etiology of his claimed disorders are of limited probative value under the circumstances.  The medical issues in this case are fairly complex because they deal with CAD and hypertension, both of which require specialized training and equipment for a determination as to diagnosis and causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for such cardiovascular disease.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board acknowledges the Veteran's competency as to the symptoms experienced and their possible etiological relationship to his military service.  The Veteran has not established that his claimed disabilities are related to his military service, only believing instead there must be some correlation between these conditions and his military service-in effect, by logical deduction-because he experienced stress and elevated blood pressure readings while in service.  But this leap would require ignoring the Veteran's multiple cardiac risk factors, age, gender and smoking, which the VA examiner apparently considered more significant.  

Likewise, the competent medical opinions in the record conclusively found no etiological relationship between military service and the Veteran's subsequent development of CAD and hypertension.  The Veteran's opinion, to the extent that it is to be accorded some probative value, is far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for CAD, status post myocardial infarction, to include as a result of in-service exposure to herbicides, is denied. 

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


